—Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: The judgment of divorce must be modified by vacating the fourth and fifth decretal paragraphs. The oral stipulation of the parties is ambiguous with respect to the issues of transportation for visitation and the location of the child’s school, and we remit the matter to Supreme Court to resolve those issues. We note that the “preferred remedy” to correct an inaccuracy in a judgment of divorce is by motion to the trial court for resettlement or vacatur rather than by appeal (Pizzuto v Pizzuto, 162 AD2d 443, 444). We have examined defendant’s remaining contentions and conclude that they are without merit. Finally, contrary to the contention of plaintiff, the court did not abuse its discretion in denying her application for attorneys’ fees (see, Domestic Relations Law § 237 [a]). (Appeals from Judgment of Supreme Court, Monroe County, Bergin, J. — Matrimonial.) Present — Denman, P. J., Green, Pine, Scudder and Callahan, JJ.